United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-2133
                                     ___________

George D. Mitchell,                  *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
     v.                              * District of Nebraska.
                                     *
Union Pacific Railroad Company,      *      [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                          Submitted: September 3, 2002
                              Filed: September 10, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       George Mitchell appeals the district court’s1 denial of his motion for a new trial
after a jury returned a verdict for Union Pacific Railroad in Mitchell’s employment-
discrimination action. Upon careful review of the record, we reject the arguments he
raises on appeal. Mitchell does not have a statutory or constitutional right to effective
assistance of counsel in a civil case, and therefore may not overturn the judgment on
that basis. See Taylor v. Dickel, 293 F.3d 427, 431 (8th Cir. 2002). Mitchell has not
shown prejudice or pervasive bias, and therefore the district judge did not commit

      1
       The HONORABLE LYLE E. STROM, United States District Judge for the
District of Nebraska.
plain error in not recusing sua sponte. See Liteky v. United States, 510 U.S. 540,
555-56 (1994) (disqualification standards); Rush v. Smith, 56 F.3d 918, 922 (8th Cir.)
(en banc) (plain error standard), cert. denied, 516 U.S. 959 (1995). Finally, we do not
consider the arguments raised for the first time in Mitchell’s untimely reply brief. See
Fed. R. App. P. 31(a); Neb. State Legislative Bd., United Transp. Union v. Slater, 245
F.3d 656, 658 n.3 (8th Cir. 2001).

      Accordingly, we deny Mitchell’s pending motions on appeal, we deny
appellee’s motion to strike as moot, and we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-